ITEMID: 001-23859
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: NOBILI MASSUERO v. ITALY
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Ferdinando Nobili Massuero, is an Italian national who lives in Rome. He was represented before the Court by Mr F. Spagnolo, a lawyer practising in Rome.
The respondent Government were represented by their successive Agents, respectively Mr U. Leanza and Mr I.M. Braguglia, and by their successive co-Agents, respectively Mr V. Esposito and Mr F. Crisafulli.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant's father was the owner of a flat in Rome, which he had let to A.G.
In a registered letter of 5 June 1984, the applicant's father informed the tenant that he intended to terminate the lease on expiry of the term on 31 July 1987.
In a writ served on the tenant on 4 July 1986, the applicant's father reiterated his intention to terminate the lease and summoned the tenant to appear before the Rome Magistrate. By a decision of 12 February 1987, the Rome Magistrate upheld the validity of the notice to quit and ordered that the premises be vacated by 3 July 1988.
On 4 July 1988, the applicant's father served notice on the tenant requiring him to vacate the premises.
On an unspecified date the applicant's father informed the tenant that the order for possession would be enforced by a bailiff on 16 September 1988.
Between 16 September 1988 and 7 October 1999, the bailiff made fifty attempts to recover possession. Each attempt proved unsuccessful, as the applicant's father was not entitled to police assistance in enforcing the order for possession.
In the meanwhile, on 9 July 1998, the applicant's father died and the applicant inherited the flat.
On 3 November 1999, the applicant appointed a lawyer in order to be represented in the procedure with the aim of repossessing the flat.
On the same day, the applicant recovered possession of the flat outside the framework of the eviction proceedings in a meeting held between him, his lawyer and the tenant's representative.
